DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	 Claims 1-29 are under consideration in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition produced during fermentation of natural bacteria (alive with or without dead/inactive cells present). The claims recite a vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain comprises an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combinations thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.

This judicial exception is not integrated into a practical application because the composition encompasses a naturally occurring metabolite from a bacteria undergoing fermentation (bacteria decomposing natural milk or plant products) in nature with or without the presence of the bacteria cell itself.   These amount to natural bacterial cellular products and/or natural bacteria cells.  The diluent or carrier may be water or other naturally occurring substance where the bacteria reside or the metabolites are released into.  Food includes natural products like natural fruits, vegetables, plant parts (e.g. coffee beans, plant leaves and other parts used to make teas) and milk, which are all susceptible to bacterial contamination.  In instant claim 5, it is conceded that yoghurt, cheese, powdered milk, chewing gum and teeth-cleaning candy are not naturally occurring forms.  Applicant may amend claim 1 and 15 to be in forms that are considered to be non-natural forms or may include particular species of excipients, diluents or carriers that are either non-naturally occurring, or that alter the function of the bacteria in some manner that is different from nature.  Thus, all of the ingredients within the composition are therefore not markedly different from their counterparts found in nature. These claims fail to satisfy the non-naturally occurring requirement. Lactobacillus and/or Bifidobacterium. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying amounts or the inclusion of additional ingredients are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
The specification lacks complete deposit information for the deposit of AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1_ strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); and a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145).  Because it is not clear that cell lines possessing the properties of AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1_ strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); and Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1_ strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); and Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145), a suitable deposit for patent purposes is required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	If the deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the bacterial cell lines described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 19 recites limitations which are improperly expressed.  It is unclear of the compositions must comprise AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1_ strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); and/or a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145).  
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group recites 
Additionally, if the composition requires all 6 named strains, then what “combination thereof” are encompassed by the phrase “combinations thereof”.  Thus, it appears the claims are claiming any combination of 2 or more strains of the 6 recited strains.  Applicant may correct this by amending the claim to recite the appropriate language.


Claim Rejections - 35 USC § 112
6.	Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.     
Claim 19 recites “A use of a composition containing a fermentate of lactic acid bacteria for inhibiting vaginitis pathogens comprising…”
          "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	Therefore, the claims are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-10, 12, 15-16, 19-20, 22-24, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al., (US 20110268715A1; priority April 2010).
The claims recite a vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain comprises an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combinations thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.
Hsieh teaches a composition applied for anti-inflammation, comprising:
at least one Lactobacillus strain including Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33 (CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 (CCTCC stock No. M2011124), Lactobacillus rhamnosus CT-53 (CCTCC stock No. M2011129) or combinations thereof; and a 
Anti-inflammatory probiotics may contribute for alleviating vaginitis, particularly via oral route of administration to achieve accelerated vaginitis mitigation [para. 0006].  Here the Lactobacillus strains may be active or inactivated strains, and the food composition includes without limitation to fermented milk, yogurt, cheese, milk beverage powder, tea, coffee or combinations thereof [para. 0019].  The pharmaceutical composition may include oral formulations, such as tablets, capsules, potion, powder and so on; and topical formulations, such as ointment, spray, gel, powder or cream [para. 0020].  Culture mixture having 106˜108 CFU of bacteria and 105˜107 cell human dendritic cells are co-cultured for 48 hours, and the supernatant of mixed culture medium are collected for measuring IL-10 amount in the supernatant by using ELISA. Here, a background value contain cell only is used as negative control, a commercially available mixed culture product for anti-vaginitis, Biocan Vagi-guard®, having lactic acid bacteria for active ingredient is used as reference and PHA (Phytohemagglutinin) is used as positive control for detecting stimulated IL-10 concentration [para. 0046]. 
Hsieh teaches pharmaceutically or physiologically acceptable excipient or diluent [claims 1 and 6 of Hsieh].  Table 2 teaches the bacteria as being heterofermentative.  These bacteria will contain or secrete their metabolites.  Hsieh teaches inactivated strains [claims 4 and 8 of Hsieh].  Hsieh teaches fermented milk, yogurt, cheese, milk beverage powder, tea, coffee, or combinations thereof [claim 3 of Hsieh].  Hsieh teaches topical formulations including ointments, gels, powders, and creams (paragraph .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-7, 15-20, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu CN 105985918A (English translation); priority to 10/31/2014.  
The claims recite a vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain comprises an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combinations thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.

Chiu teaches Isolated lactic acid (the metabolite) bacteria strains which are CP-9 (Bifidobacterium longum) and Bv-77 (Bifidobacterium breve) are provided (abstract).  Chiu teaches food or pharmaceutical compositions (abstract). Lactobacteria-containing medical composition, it is characterised in that comprise: Lactobacilli strain, this bacterial strain be bifidobacterium longum (Bifidobacterium longum) CP-9 bacterial strain and at least one of bifidobacterium breve (Bifidobacterium breve) bv-77 bacterial strain, above-mentioned CP-9 bacterial strain is protected being hidden in China typical culture collection center, deposit number is CCTCC NO:M2014588; Above-mentioned Bv-77 bacterial strain is preserved in China typical culture collection center, and deposit number is CCTCC NO: M2014589 and physiologically acceptable excipient or diluent.
 lactobacilli strain can be active Or the bacterial strain of deactivation (inactivated) [Detailed Description of the Invention]. Wherein, food compositions can be including but not limited to dairy drink, tea, coffee or above combination. Dairy drink comprises fermentation milk, Yoghourt, cheese or milk powder.Medical composition can comprise peroral dosage form or outer Use dosage form；Peroral dosage form for example, lozenge, capsule, solution and powder etc. In food compositions or medical composition, the quantity of lactobacilli strain is 106More than CFU；Preferably Person, 10More than CFU [Detailed Description of the Invention]. 
      
Obviousness-Type Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-7 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 5-8, and 17 of copending Application No. 16/940886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for fermentate of lactic acid bacterium (share the same strains), there use in foods and administrative forms and uses or methods of administering the compositions to a subject.  The claims are not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	Claims 1-2, 4-7, 15-17, 19-20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/599,406  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for fermentate lactic acid bacterium (reciting combinations of  the same strains), there use in foods and topical forms (gels, creams and liquids being suitable topical forms) and uses or methods of administering the compositions to a subject.  The claims are not directed to treating a condition simply using the composition for administering such compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claims 1-2, 4-7, 15-17, 19-20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/939,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for fermentate lactic acid bacterium (reciting combinations of  the same strains), there use in foods and topical forms (gels, creams and liquids being suitable topical forms) and uses or methods of administering the compositions to a subject.  The claims are not directed to treating a condition simply using the composition for administering such compositions.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hsieh US 20180206541A1.  Hsieh ‘541 teaches at least one lactobacillus strain able to inhibit oral pathogens, which is at least one isolated lactobacillus strain selected from a group including Lactobacillus acidophilus F-1 strain, CCTCC NO: M2011124; Lactobacillus salivarius subsp. salicinius AP-32 strain, CCTCC NO: M2011127; Lactobacillus reuteri GL-104 strain, CCTCC NO: M209138; Lactobacillus paracasei GL-156 strain, CCTCC NO: M2014590; Lactobacillus helveticus RE-78 strain, CGMCC No. 13513; Lactobacillus rhamnosus CT-53 strain, CCTCC NO: M2011129; and Lactobacillus paracasei ET-66 strain, CGMCC No. 13514, which are respectively preserved in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient or diluent, which is physiologically acceptable (claim 1 of ‘541 and abstract).  Hsieh ‘541 teaches food composites, medical composites and oral cleaning composites (claims 1, 6 and 10 of ‘541).  Hsieh ‘541 teaches oral or topical forms (claim 9 of Hsieh ‘541).  Hsieh ‘541 teaches deactivated strains (claims 3 and 8 of ‘541).  Hsieh ‘541 teaches a milk-based drink, tea, coffee, a chewing gum, a tooth-cleaning candy (claim 5 of ‘541).  ‘541 teaches powders and solutions (paragraph 27).   ‘541 teaches human (paragraph 6). Table 2 teaches the bacteria as being heterofermentative.  

Conclusion
14.	No claims allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645